Prospectus Supplement Filed Pursuant to Rule424(b)(5) Registration No. 333-171411 PROSPECTUS SUPPLEMENT (to Prospectus dated February18, 2011) 2,360,001 Shares of Common Stock 1,000 shares of Series A 0% Convertible Preferred Stock Warrants to purchase up to 3,471,112 shares of Common Stock at an exercise price of $1.18 per share COMMON STOCK PREFERRED STOCK WARRANTS This prospectus supplementand accompanying prospectus relate to the sale through our placement agent, Rodman and Renshaw, LLC of: a) 2,360,001 shares of our common stock (“Shares”); b) 1,000 shares of our Series A 0% Convertible Preferred Stock (the “Series A Preferred Stock”); and c) warrants to purchase up to 3,471,112 shares of common stock (the “Warrants”). We are also offering up to 1,111,111 shares of our common stock issuable upon conversion of the Series A Preferred Stock and 3,471,112 shares of common stock in the event the Warrants are exercised. The Warrants have an initial exercise price of $1.18 per share, are not exercisable for six months from the date of issuance, and have an exercise term of 2.5 years from the date of issuance. We will receive approximately $3,124,000 in gross proceeds from the sale of these securities. Each share of Series A Preferred Stock is convertible at any time by the holder into approximately 1,111 shares of our common stock, which is determined by dividing the stated value of the Series A Preferred Stock of $1,000 by the conversion price of $0.90 per share of common stock. For a more detailed description of our Series A Preferred Stock, see the section entitled “Description of Securities” beginning on page S-11. There is no established public trading market for the Series A Preferred Stock or the Warrants and we do not expect a market to develop. In addition, we do not intend to apply for listing of the Series A Preferred Stock or the Warrants on any national securities exchange. Our common stock is traded on the NASDAQ Capital Market under the symbol “OCLS.” OnApril 23, 2012, the last reported sale price for our common stock was $1.01 per share. Investing in our securities involves a high degree of risk. Before buying any of our securities, you should carefully consider the risk factors described in “Risk Factors” beginning on page S-5 of this Prospectus Supplement. Rodman & Renshaw, LLC acted as the sole placement agent on this transaction. The placement agent is not purchasing or selling any other securities nor is it required to sell any specific number or dollar amount of securities, but has agreed to use its reasonable best efforts to sell the other securities offered by this prospectus supplement. In connection with the sale ofsecurities onour behalf, the placement agent may be deemed an “underwriter” within the meaning of the Securities Act of 1933, as amended, and the compensation of the placement agent may be deemed to be underwriting commissions or discounts. We have agreed to provide indemnification and contribution to the placement agent against certain liabilities, including liabilities under the Securities Act of 1933. The aggregate market value of our outstanding voting and non-voting common equity held by non-affiliates onApril 23, 2012 was $25,061,891 based on $1.01, the price at which our common stock was last sold on April 23, 2012. During the twelve calendar months prior to and including the date hereof, we have sold securities with an aggregate market value of $10,236,424 pursuant to General Instruction I.B.6. of Form S-3. Total (1) Public offering price Placement agent fees (2) Proceeds, before expenses, to us (3) Assumes allsecurities offered pursuant to this prospectus supplement are sold. In addition, we have agreed to reimburse the placement agent for certain of its expenses as described under “Plan of Distribution” on page S-11 of this prospectus supplement. The proceeds shown exclude proceeds that we may receive upon exercise of the Warrants. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or determined if this prospectus supplement or the accompanying prospectus is truthful or complete. Any representation to the contrary is a criminal offense. Rodman & Renshaw, LLC The date of this Prospectus Supplement isApril 24, 2012. TABLE OF CONTENTS Prospectus Supplement Page About This Prospectus Supplement S-2 Prospectus Supplement Summary S-3 Risk Factors S-5 Forward-Looking Statements S-11 Use of Proceeds S-11 Description of Series A 0% Convertible Preferred Stock S-11 Description of Warrants
